        Case 2:20-cv-00225-LPR-JJV Document 12 Filed 12/11/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

ANAEL CASTRO-HERNANDEZ                                                                 PLAINTIFF
ADC #159201

v.                              Case No. 2:20-cv-00225-LPR-JJV

ARKANSAS DEPARTMENT OF CORRECTION, et al.                                          DEFENDANTS


                                             ORDER

        The Court has received proposed findings and recommendations from United States

Magistrate Judge Joe J. Volpe. (Doc. 4).     Plaintiff has filed an Objection. (Doc. 9). Plaintiff

has also filed a Motion to Amend Complaint and a Motion for Discovery.           (Docs. 10 and 11).

After review of the findings and recommendations, as well as a de novo review of the record, the

Court adopts in part and rejects in part the proposed findings and recommendations.

        For the reasons stated in the proposed findings and recommendations, the claims against

the Arkansas Department of Correction do not survive screening.       Regarding the claims against

Defendants Timmons, Reed, and Andrews, I am going to send these claims back to Judge Volpe

out of an extreme—and probably unnecessary—abundance of caution. Plaintiff has suggested

that he can amend his Complaint in a way that shows a continuing series of events and thus brings

all the alleged wrongs he identifies within the limitations period.   I doubt it, based on the record

thus far.   But I am going to give Judge Volpe the first crack at determining whether Plaintiff has

amended or can amend his Complaint in such a way as to get past the statute of limitations issue

for purposes of PLRA screening.      This Order should be taken in any way as a suggestion that I

believe that Plaintiff will get past PLRA screening.


                                                 1
Case 2:20-cv-00225-LPR-JJV Document 12 Filed 12/11/20 Page 2 of 2




IT IS SO ORDERED this 11th day of December 2020.


                                       ________________________________
                                       LEE P. RUDOFSKY
                                       UNITED STATES DISTRICT JUDGE




                                   2
